This is a debt upon bond against the heir of the obligor; and if the plea of nothing by descent or devise be falsified by verdict, the judgment will be de bonis propriis of the heir or devisee. And it will not *Page 260 
help the defendant if the jury should find the value of the land on such issue, for still the court would give the judgment against the defendant injure proprio for the whole debt.
Thereupon this plea was, by consent, withdrawn, and the lands devolved to the defendant in remainder set forth in a new plea.